Exhibit 10.1

 

[Company logo]

 

June 9, 2005

 

Anthony Giraudo

[Home Address]

 

Re: Termination of Employment - Agreement and Release

 

Dear Tony:

 

This letter agreement presents the terms, conditions, understandings, and
agreements reached between Anthony Giraudo (“You”) and Semtech regarding
resolution, settlement and release of any disputes or claims You may have
arising from Your employment by Semtech, including any matters related to the
termination of Your employment.

 

You acknowledge that You have the opportunity, should You desire, to consult
with an attorney of Your choice prior to executing this agreement. You have
twenty-one (21) days from the date of this letter to consider this agreement
and, if you desire, to sign it and return it to Semtech at 200 Flynn Road,
Camarillo CA 93012-8790, Attention: Human Resources Department.

 

You also acknowledge that if You sign this agreement, You may revoke it up to
seven (7) days after you sign it and that, unless You revoke it, it will become
binding and irrevocable when the seven (7) day revocation period expires. You
may revoke this agreement by delivering to Semtech at the address specified
above, a written notice of revocation that is received before the close of
business on the 7th day after you sign this agreement, in which case you will
not receive the consideration described in paragraph 2.

 

In consideration of the respective promises, releases, and commitments stated in
this agreement, You and Semtech (collectively referred to as “the Parties”)
agree as follows:

 

1. Release from Responsibilities/Termination. Due to the elimination of the
position of Chief Operating Officer, you have been relieved of Your
responsibilities to and with Semtech effective June 10, 2005 (“Notice Date” or
“last date of active employment). Under this Agreement, you will remain an
employee of Semtech until Sept 9, 2005 (13 weeks) at which time Your employment
with Semtech will terminate (“Termination Date”). Under this agreement, your
severance period will be the period of June 11 through Sept 9, 2005. During this
period, You will continue to be covered by the medical, dental, life insurance,
and other standard benefits as in effect as of Your last day of active
employment and you will be subject to the usual withholdings related to these
insurances and benefits. During this period, You will continue to accrue
vacation in accordance with Semtech’s usual policies and will continue to vest
in the Semtech Executive Compensation Plan but You will not be entitled to
accrual or pro-ration of any other compensation or benefits, including, bonuses
or vesting in stock options.

 

2. Consideration. If you sign this agreement and the seven day revocation period
has passed, Semtech will pay You at the rate of $5,000.00 per week, less
applicable withholdings such as for the Executive Compensation Plan, taxes and
insurances, for the time period after the Notice Date through your Termination
Date (June 11 through Sept 9, 2005) per Semtech’s usual payroll schedule and
practices.

 

3. Stock Options. Your stock options will continue to vest up to and including
June 10, 2005. Any stock options vested on June 10, 2005 may be exercised in
accordance with their terms. Nothing in this agreement in any way supersedes,
modifies, or amends any provision of Semtech’s stock option plans. Your election
to exercise options, and all aspects and procedures governing administration of
options, will be subject to and governed by the Plan. In the event of any
inconsistency between this agreement and the terms and conditions of the Plan,
the Plan shall prevail.



--------------------------------------------------------------------------------

4. Confidential Information. You agree to continue to comply with the terms and
conditions of any employee confidentiality agreement previously entered into
between You and Semtech.

 

5. Access to Information; Return of Property. You agree to provide Semtech, or
assist Semtech in retrieving, all information, records, or other materials
belonging or relating to Semtech or Your services with Semtech, in whatever
recorded or retrievable form, which are or have been in Your possession or
control in connection with Your employment by Semtech. Your agree to return all
keys to Semtech files, desks, etc., in Your possession, and disclosure to
Semtech of all computer or other electronic storage system passwords, access
codes, or other electronic “keys.” You agree that You will not remove from
Semtech nor retain any document, file, electronic record, or other item
containing, in whole or in part, any confidential or proprietary information of
Semtech of which You gained knowledge or to which You gained access during Your
employment. You further agree that You will not reveal or disclose to any party
or person any such confidential or proprietary information. You agree to
continue to comply with all third party nondisclosure agreements and obligations
which relate to or arise from any work or services performed by You while
employed by Semtech, which agreements relate to proprietary or confidential
information of others to which You had access or of which You became
knowledgeable during Your employment.

 

Additionally, You agree that You will not remove from Semtech nor retain under
Your control, directly or indirectly, in whole or in part, any software program,
development tool, design aid, or any other item, asset, or property owned,
licensed, or utilized by Semtech. You acknowledge that You may be personally
liable to the applicable owner for any misuse or misappropriation by You of any
such program, tool, aid, or item, to the extent the owner claims for itself
intellectual property or other rights in the item. You acknowledge that You have
returned to Semtech any and all such items which may have been previously used
by You in any off site or remote office or work location. The first sentence of
this paragraph in no way prohibits You from securing, in Your own name and for
Your own account, any such commercially available program, tool, aid, or item
directly from the owner for Your own use.

 

6. Payment of Salary. You agree that Semtech has paid all salary, wages,
commissions and any and all other benefits due to You through the Notice Date,
other than accrued vacation, which will be paid on Your Termination Date.

 

7. Release of Claims by You. You agree that the terms and agreements of this
agreement represent settlement in full of all outstanding obligations that may
be claimed to be owed to You by Semtech. In consideration of Semtech’s payments
and extension of other benefits as outlined above, You, on behalf of yourself,
and Your respective heirs, executors, and assigns, subject to Paragraph 8 below,
hereby release Semtech Corporation and its affiliates, and their respective
officers, directors, employees, investors, shareholders, administrators,
predecessor and successor corporations, and assigns, from, and agree not to sue
or file any administrative action or charge concerning, any claim, duty,
obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that any of them may
possess arising from any omissions, acts or facts that have occurred up until
and including the Effective Date of this agreement including, without
limitation:

 

(a) any and all claims relating to or arising from Your employment relationship
with Semtech and the termination of that relationship, including but not limited
to the following: (i) claims that in any way relate to or arose during your
employment with Semtech, or the termination of that employment, such as claims
for compensation, bonuses, commissions, lost wages, vesting of stock options,
relocation, moving, or temporary housing expenses, or unused accrued vacation or
sick pay; (ii) claims that in any way relate to the design or administration of
any employee benefit program; (iii) claims that You have irrevocable or vested
rights to severance or similar benefits or to post-employment health or group
insurance benefits; or (iv) any claims to attorneys’ fees or other indemnities
(such as under the Civil Rights Attorneys’ Fees Act), with respect to Claims You
are releasing;

 

(b) any and all claims relating to, or arising from, Your right to purchase, or
actual purchase of shares of stock of Semtech;

 

(c) any and all claims for wrongful discharge of employment; breach of contract,
both express and implied; breach of a covenant of good faith and fair dealing,
both express and implied; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; and defamation;

 



--------------------------------------------------------------------------------

(d) any and all claims for violation of any federal, state or local
anti-discrimination laws (including statutes, regulations, other administrative
guidance, and common law doctrines), including, but not limited to, the Age
Discrimination in Employment Act; Title VII of the Civil Rights Act of 1964,
Sections 1981 and 1983 of the Civil Rights Act of 1866, and Executive Order
11,246, which prohibit discrimination based on race, color, national origin,
religion, or sex; the Equal Pay Act, the Americans With Disabilities Act and
Sections 503 and 504 of the Rehabilitation Act of 1973; and any other federal,
state, or local laws prohibiting discrimination, such as the California Fair
Employment and Housing Act;

 

(e) any and all claims arising out of any other federal laws and regulations
relating to employment, such as the WARN Act, which requires that advance notice
be given of certain work force reductions; the Employee Retirement Income
Security Act of 1974, which, among other things, protects employee benefits; the
Fair Labor Standards Act of 1938, which regulates wage and hour matters; the
Family and Medical Leave Act of 1993, which requires employers to provide leaves
of absence under certain circumstances; and any other federal laws relating to
employment, such as veterans’ reemployment rights laws; and

 

(f) any and all claims arising out of any other laws and regulations, such as
any laws providing workers’ compensation benefits, mandating leaves of absence,
restricting an employer’s right to terminate employees, or otherwise regulating
employment; any laws enforcing express or implied employment contracts or
requiring an employer to deal with employees fairly or in good faith; any laws
providing recourse for alleged wrongful discharge, tort, physical or personal
injury, emotional distress, fraud, negligent misrepresentation, defamation, and
similar or related claims; any law, such as California Labor Code Section 200 et
seq., relating to salary, commission, compensation, benefits, and other matters;
the California Workers’ Compensation Act; and any applicable California
Industrial Welfare Commission order.

 

You agree that the release set forth in this section shall be and remain in
effect in all respects as a complete general release as to the matters released.
This release does not extend to any obligations incurred under this agreement.
You further agree not to assist anyone else in filing or prosecuting any claim
against anyone released under this agreement.

 

8. Acknowledgment of Waiver of Claims under ADEA. You specifically acknowledge
that You are waiving and releasing any rights You may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”), as amended from time to time,
and that this waiver and release is knowing and voluntary. You acknowledge that
Your waiver and release of rights under this paragraph extends to Semtech and
all respective parties as outlined in Paragraph 7, and includes Your specific
agreement not to sue or make claims under the ADEA. You and Semtech agree that
this waiver and release does not apply to any rights or claims that may arise
under ADEA based upon acts that occur after the Effective Date of this
agreement. You acknowledge that the consideration given for this waiver and
release agreement is in addition to anything of value to which You were already
entitled.

 

9. Release of Claims by Semtech. In consideration of Your compliance with Your
obligations under this agreement, Semtech Corporation and its affiliates, and
their respective officers, directors, employees, investors, shareholders,
administrators, predecessor and successor corporations, and assigns, hereby
release You from, and agrees not to sue or file any administrative action or
charge concerning, any known or unknown claims that they presently may have
arising out of Your employment with the Company. The claims released under this
paragraph do not include claims for a breach of this agreement or a future
breach of any confidentiality or other document that may be binding on You in
the future, even if such breach could presently constitute the basis for a claim
or relates back to facts or circumstances which could presently constitute the
basis for a claim.

 

10. Civil Code Section 1542. Each Party acknowledges that it had the opportunity
to be advised by legal counsel and is familiar with the provisions of California
Civil Code Section 1542, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 



--------------------------------------------------------------------------------

Each Party, being aware of this code section, agree to expressly waive any
rights it may have under it, as well as under any other statute or common law
principles of similar effect as they pertain to the released matters as stated
in paragraph 7 above.

 

11. Confidentiality. We each agree to use our best efforts to maintain in
confidence the existence of this agreement, the contents and terms of this
agreement, and the consideration for this agreement (hereinafter collectively
referred to as “Settlement Information”). Each Party agrees to take every
reasonable precaution to prevent disclosure of any Settlement Information to
third parties, and each agrees that there will be no publicity, directly or
indirectly, concerning any Settlement Information. The Parties agree to take
every precaution to disclose Settlement Information only to those employees,
officers, directors, attorneys, accountants, governmental entities, and family
members who have a reasonable need to know of such Settlement Information.

 

12. Cooperation. You agree that, if requested, You will fully cooperate in
effecting a smooth transition of your responsibilities to others. You also agree
to make yourself available upon reasonable advance notice to meet with Semtech
or its representative to provide any facts or other information You may have
regarding any matter related to your duties while employed by Semtech. You
acknowledge that you have disclosed to the Company any information You have
concerning any conduct involving the Company or any affiliate that You have any
reason to believe may be unlawful.

 

13. No Disparagement. Each party agrees that it will use its best efforts not to
engage in any form of criticism, defamation, slander, or disparagement of the
other or anyone released under this agreement. In addition, each Party agrees
not to engage in any conduct that seeks to interfere with the contracts and
relationships (e.g. customers, employees, suppliers, etc.) of the other and not
to incur any expenses, obligations, or liabilities on the other’s behalf.

 

14. Non-Solicitation You agree that, for the balance of the term of Your
employment with Semtech and for a period of twelve months following Your Notice
Date, You shall not, in any capacity, induce or solicit, or attempt to induce or
solicit, or cause any other person, business or entity to induce or solicit, any
person who at the time of such inducement or solicitation is an employee of
Semtech, to perform work or services in any capacity for any other person or
entity other than Semtech; or otherwise solicit, offer to employ or retain, or
aid another in similar actions, any then current employee of Semtech.

 

15. Tax Consequences. Semtech makes no representations or warranties with
respect to the tax consequences of the payment of any sums to You under the
terms of this agreement. You agree and understand that You are responsible for
payment, if any, of local, state and/or federal taxes on the sums paid hereunder
by Semtech and any penalties or assessments thereon. You further agree to
indemnify and hold Semtech harmless from any claims, demands, deficiencies,
penalties, assessments, executions, judgments, or recoveries by any government
agency against Semtech for any amounts claimed due on account of Your failure to
pay federal or state taxes or damages sustained by Semtech by reason of any such
claims, including reasonable attorneys’ fees.

 

16. No Admission of Liability. No action taken by the Parties hereto, or either
of them, either previously or in connection with this agreement will be
considered (a) an admission of the truth or falsity of any claims previously
made or (b) an acknowledgment or admission by either party of any fault or
liability whatsoever to the other party or to any third party.

 

17. Authority. Semtech represents and warrants that the undersigned has the
authority to act on behalf of Semtech and to bind Semtech and all who may claim
through it to the terms and conditions of this agreement. You represent and
warrant that You have the capacity to act on Your own behalf and on behalf of
all who might claim through You to bind them to the terms and conditions of this
agreement. Each Party warrants and represents that there are no liens or claims
of lien or assignments in law or equity or otherwise of or against any of the
claims or causes of action released herein.

 

18. No Representations. Each Party acknowledges that in deciding to sign this
agreement, it has not relied upon any representations or statements that are not
specifically set forth in this agreement.

 

19. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
agreement shall continue in full force and effect without said provision.

 



--------------------------------------------------------------------------------

20. Entire Agreement. This agreement represents the entire agreement and
understanding between Semtech and You concerning Your employment with and
separation from Semtech, and supersedes and replaces any and all prior
agreements and understandings concerning Your relationship with Semtech and your
compensation by Semtech.

 

21. No Oral Modification. This agreement may only be amended in writing, signed
by You and an authorized representative of Semtech.

 

22. Governing Law/Enforcement. This agreement shall be governed by the laws of
the State of California. In the event either party initiates legal action
seeking enforcement of or compliance with the terms and conditions of this
agreement, the prevailing party in any such legal action will be entitled, in
addition to any other rights and remedies it may have, to reimbursement for its
expenses, including court costs and reasonable attorney and consultant fees.

 

23. Effective Date. This agreement is effective seven days after it has been
signed by both Parties, unless otherwise revoked by You within the seven (7) day
revocation period that begins on the date you sign the agreement. This Agreement
will be void, and the offer extended hereby will no longer be available, if you
have not signed and returned this agreement to Semtech within the time period
set forth on the first page.

 

24. Counterparts. This agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

25. Voluntary Execution of Agreement. Each Party acknowledges that it has
executed this agreement voluntarily and without any duress or undue influence,
with the full intent of releasing all claims. Each Party acknowledges that:

 

(a) It has read this agreement;

 

(b) It has been represented in the preparation, negotiation, and execution of
this agreement by legal counsel of its own choice or that it has voluntarily
declined to seek such counsel;

 

(c) It understands the terms and consequences of this agreement and of the
releases it contains;

 

(d) It is fully aware of the legal and binding effect of this agreement.

 

SEMTECH CORPORATION

     

NAME

/s/ Ken Bauer

     

/s/ Anthony E. Giraudo

Ken Bauer

Vice President Human Resources

     

Print name: Anthony E. Giraudo

Date: June 9, 2005

 